           Case 2:20-cv-05695-PA-AS Document 14 Filed 07/01/20 Page 1 of 1 Page ID #:376

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
LA Fashion Week LLC et al                                                  CASE NUMBER

                                                                                          2:20-cv-05695 RGK(KSx)
                                                         PLAINTIFF(S)
                              v.
Erik Rosete                                                                        ORDER RE TRANSFER PURSUANT
                                                                                     TO GENERAL ORDER 19-03
                                                                                         (RELATED CASES)
                                                       DEFENDANT(S).

                                                                 CONSENT

      I hereby consent to the transfer of the above-entitled case
                                                              ase to my calendar,
                                                                        calendarr, pursuant
                                                                                   pursuaant
                                                                                          nt to
                                                                                             to General
                                                                                                Geenerall Order
                                                                                                G         O der 19-03.
                                                                                                          Or

                June 30, 2020                                              Percy Anderson
                    Date                                                   United
                                                                                d States District
                                                                                         District Judge
                                                                                         Di

                                                                 LINATION
                                                              DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                                 United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case       2:19-cv-05394 PA(ASx)             and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                       Stevenson               to Magistrate Judge             Sagar                 .

           On all documents subsequently filed in this case, please substitute the initials           PA(ASx)   after the case number
in place of the initials of the prior judge, so that the case number will read            2:20-cv-05695 PA(ASx)      . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
